Citation Nr: 0832953	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-38 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical treatment on July 20, 2005, at Flagler Florida 
Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had unverified active service from April 1961 to 
December 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.


FINDINGS OF FACT

1.  The veteran is in receipt of service connection for 
psychosis rated as 100 percent disabling and for deviation of 
naval septum rated as 10 percent disabling.

2.  The veteran incurred private medical expenses on July 20, 
2005, at Flagler Florida Hospital for emergency room 
treatment for increased blood pressure and acute headache.

3.  Emergency room care rendered on July 20, 2005 at Flagler 
Florida Hospital is considered a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  

4.  Evidence of record indicates that the veteran consulted 
his VA treatment provider before seeking care at Flagler 
Florida Hospital on July 20, 2005 and was clearly advised to 
go to his local emergency room.  


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred July 20, 2005, at Flagler Florida Hospital, 
have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.54, 17.120, 17.130, 17.132, 17.1000-1008 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In the circumstances of this 
case, there is no further duty to notify or to assist.  

Laws and Regulations

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met: (a) The 
care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120 (2007); see also Zimick v. West, 11 Vet. App. 
45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-VA facility to those veterans 
who are active VA health-care participants (i.e., enrolled in 
the annual patient enrollment system and recipients of a VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2007).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement 
under 38 U.S.C.A. § 1725 for emergency treatment for 
nonservice-connected disabilities in non-VA facilities is 
made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there was an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily function, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals for a 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007). 

Factual Background and Analysis

The appellant is seeking entitlement to payment or 
reimbursement from VA concerning the medical expenses 
incurred on July 20, 2005, at Flagler Florida Hospital.

A review of the record reveals that in August 2005, VA 
received medical bills from Flagler Florida Hospital that the 
veteran submitted for payment related to his emergency 
treatment for acute headache and increased blood pressure.  
The record reflects that payment for the medical care 
rendered on July 20, 2005, was denied by VA in October 2005 
on the basis that the emergency room care in question was 
nonemergent.

The veteran is in receipt of service connection for psychosis 
rated as 100 percent disabling and for deviation of naval 
septum rated as 10 percent disabling.

In May 2006, the veteran submitted additional evidence 
including a July 2005 VA treatment note and a May 2006 
statement from a VA physician.  In a VA telephone contact 
dated on July 20, 2005, it was specifically noted that the 
veteran called with complaints of a severe headache and 
increased blood pressure.  After consulting a VA physician, 
the veteran was strongly advised to go to a local emergency 
room.  In a May 2006 statement, M.M, M.D., a VA physician, 
stated that he concurred with the July 2005 VA physician's 
referral to a local emergency room, indicating that the 
referral to the nearest emergency room was medically 
appropriate due to his severe headache and high blood 
pressure. 

The Board notes that care rendered to the veteran for acute 
headache and increased blood pressure in July 2005 was not 
for a service-connected disability.  The conditions treated 
in July 2005 were not noted to be associated with and/or 
aggravating a service-connected disability.  However, the 
veteran does have a total disability, permanent in nature, 
resulting from a service-connected disability, as he is rated 
as 100 percent disabling his service-connected disability of 
psychosis.  The record further reflects that care rendered on 
July 20, 2005 can be considered a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  In addition, the RO has not shown that VA or other 
Federal facilities were feasibly available.  The record shows 
that the veteran consulted his VA treatment provider on July 
20, 2005 before seeking care at Flagler Florida Hospital and 
was clearly advised to go to a local emergency room.  The 
veteran's VA physician also indicated in his May 2006 
statement of record that the VA referral to the nearest 
emergency room on July 20, 2005 was medically appropriate due 
to the veteran's severe headache and high blood pressure. 

In light of the foregoing findings, the Board concludes that 
the criteria are met for entitlement to reimbursement for 
medical expenses under 38 U.S.C.A. § 1728.  Accordingly, the 
veteran has established entitlement to reimbursement by VA 
for the cost of non-VA medical treatment on July 20, 2005, at 
Flagler Florida Hospital.  See Zimick v. West, 11 Vet. App. 
at 45, 49.


ORDER

Entitlement to reimbursement by VA for the cost of non-VA 
medical treatment on July 20, 2005, at Flagler Florida 
Hospital, is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


